538 Pa. 572 (1994)
649 A.2d 935
Mary Catherine DANKO
v.
ERIE INSURANCE EXCHANGE, Appellant.
Jeffrey WEAVER
v.
ERIE INSURANCE EXCHANGE, Appellant.
Supreme Court of Pennsylvania.
Argued September 20, 1994.
Decided November 22, 1994.
*573 Stephen P. McCloskey, Phillips, Faldowski & McCloskey, P.A., Washington, DC, for Erie Ins. Exchange, in No. 8.
Michael D. Pipa, Mette, Evans & Woodside, Harrisburg, for Erie Ins. Exchange in No. 11.
William M. Radcliffe, Louise D. Monaghan, Radcliffe, DeHaas & Monaghan, Uniontown, for Mary Catherine Danko.
James A. Nettleton, Jr., Law Office of Dale E. Anstine, P.C., York, for Jeffrey Weaver.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
Orders affirmed.
MONTEMURO, J., is sitting by designation.